                                                                                            Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 1 of 9




                                                                                    1 Steven P. Warner (SBN 159404)
                                                                                        Email: swarner@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    4 Facsimile: +1 213 457 8080

                                                                                    5 Attorneys for Defendant
                                                                                        SYNCHRONY BANK
                                                                                    6

                                                                                    7

                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                    9                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12   JAKUB MADEJ,                             Case No.: 21-cv-02713-YGR
REED SMITH LLP




                                                                                   13               Plaintiff,                   Hon. Judge Yvonne Gonzalez Rogers
                                                                                   14         vs.                                DEFENDANT SYNCHRONY BANK’S
                                                                                                                                 FIRST AMENDED ANSWER AND
                                                                                   15   SYNCHRONY BANK,                          DEFENSES
                                                                                   16               Defendant.                   Date Filed:      April 15, 2021
                                                                                   17

                                                                                   18

                                                                                   19        AND NOW comes Defendant Synchrony Bank, by and through its undersigned
                                                                                   20 counsel, and files the within First Amended Answer and Defenses to the Complaint of

                                                                                   21 Jakub Madej (“Plaintiff”) and in support thereof, states as follows:

                                                                                   22                             NATURE OF THIS ACTION
                                                                                   23               The statements in this paragraph constitute general or introductory
                                                                                   24 statements and/or conclusions of law to which no response is required. To the extent a

                                                                                   25 response is required, Synchrony denies the allegations, denies that it violated the

                                                                                   26 Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”) in any way,

                                                                                   27 and denies the use of an automatic telephone dialing system (“ATDS”), or a “robocalls”

                                                                                   28 as those or similar terms are defined by the TCPA.

                                                                                                                                -1-
                                                                                               DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                              Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 2 of 9




                                                                                    1                                         PARTIES
                                                                                    2                Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                    3 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                    4 Synchrony denies the allegations.

                                                                                    5                Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                    6 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                    7 Synchrony denies the allegations. Synchrony denies that PayPal Inc. or PayPal Credit

                                                                                    8 is a proper party to this action.

                                                                                    9                              JURISDICTION AND VENUE
                                                                                   10                The allegations in this paragraph constitute conclusions of law to which no
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 response is required.      To the extent a response is required, Synchrony denies the
                                                                                   12 allegations.
REED SMITH LLP




                                                                                   13                The allegations in this paragraph constitute conclusions of law to which no
                                                                                   14 response is required.      To the extent a response is required, Synchrony denies the
                                                                                   15 allegations.

                                                                                   16                The allegations in this paragraph constitute conclusions of law to which no
                                                                                   17 response is required.      To the extent a response is required, Synchrony denies the
                                                                                   18 allegations.

                                                                                   19               STATUTORY FRAMEWORK AND SOURING REALITY1
                                                                                   20                The statements in this paragraph constitute general or introductory
                                                                                   21 statements and/or conclusions of law to which no response is required. To the extent a

                                                                                   22 response is required, Synchrony denies the allegations and denies that it violated the

                                                                                   23 TCPA in any way.

                                                                                   24                The statements in this paragraph constitute general or introductory
                                                                                   25 statements and/or conclusions of law to which no response is required. To the extent a

                                                                                   26
                                                                                        1
                                                                                            For convenience only, Synchrony has used the headings set forth in Plaintiff’s
                                                                                   27 complaint. Synchrony does not agree with the characterization of a “souring reality.”
                                                                                        This is highly inappropriate for any complaint and Plaintiff should be admonished for
                                                                                   28 such a characterization.

                                                                                                                                  -2-
                                                                                                 DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                           Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 3 of 9




                                                                                    1 response is required, Synchrony denies the allegations and denies that it violated the

                                                                                    2 TCPA in any way.

                                                                                    3              The statements in this paragraph constitute general or introductory
                                                                                    4 statements and/or conclusions of law to which no response is required. To the extent a

                                                                                    5 response is required, Synchrony denies the allegations and denies that it violated the

                                                                                    6 TCPA in any way.

                                                                                    7              The statements in this paragraph constitute general or introductory
                                                                                    8 statements and/or conclusions of law to which no response is required. To the extent a

                                                                                    9 response is required, Synchrony denies the allegations and denies that it violated the

                                                                                   10 TCPA in any way.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                             FACTUAL BACKGROUND
                                                                                   12              Synchrony lacks knowledge or information sufficient to form a belief as to
REED SMITH LLP




                                                                                   13 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                   14 Synchrony denies the allegations and denies that it violated the TCPA in any way.

                                                                                   15              Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                   16 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                   17 Synchrony denies the allegations and denies that it violated the TCPA in any way.

                                                                                   18              The allegations in this paragraph constitute conclusions of law to which no
                                                                                   19 response is required.   To the extent a response is required, Synchrony denies the
                                                                                   20 allegations. Synchrony denies the allegations and denies that it violated the TCPA in

                                                                                   21 any way and denies the use of an ATDS as that term is defined by the TCPA.

                                                                                   22              Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                   23 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                   24 Synchrony denies the allegations and denies that it violated the TCPA in any way.

                                                                                   25              Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                   26 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                   27 Synchrony denies the allegations and denies that it violated the TCPA in any way.

                                                                                   28              The allegations in this paragraph constitute conclusions of law to which no

                                                                                                                                -3-
                                                                                              DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                           Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 4 of 9




                                                                                    1 response is required.     To the extent a response is required, Synchrony denies the
                                                                                    2 allegations.

                                                                                    3                The allegations in this paragraph constitute conclusions of law to which no
                                                                                    4 response is required.     To the extent a response is required, Synchrony denies the
                                                                                    5 allegations. Also, Synchrony lacks knowledge or information sufficient to form a belief

                                                                                    6 as to the truth of some of the allegations in this paragraph. To the extent a response is

                                                                                    7 required, Synchrony denies those allegations.

                                                                                    8                Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                    9 the truth of the allegations in this paragraph. To the extent a response is required,

                                                                                   10 Synchrony denies the allegations and denies that it violated the TCPA in any way.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                Synchrony lacks knowledge or information sufficient to form a belief as to
                                                                                   12 the truth of the allegations in this paragraph. To the extent a response is required,
REED SMITH LLP




                                                                                   13 Synchrony denies the allegations, denies that it violated the TCPA in any way, and

                                                                                   14 denies the use of an ATDS and/or that it made “robocalls” as those or similar terms are

                                                                                   15 defined by the TCPA.

                                                                                   16                The allegations of this paragraph and its sub-parts constitute conclusions
                                                                                   17 of law to which no response is required. To the extent a response is required, Synchrony

                                                                                   18 denies the allegations of this paragraph and denies that it violated the TCPA in any way.

                                                                                   19                Synchrony denies the allegations of this paragraph and denies that it
                                                                                   20 violated the TCPA in any way.

                                                                                   21                Synchrony denies the allegations of this paragraph and denies that it
                                                                                   22 violated the TCPA in any way.

                                                                                   23                The allegations of this paragraph constitute conclusions of law to which
                                                                                   24 no response is required. To the extent a response is required, Synchrony denies the

                                                                                   25 allegations of this paragraph and denies that it violated the TCPA in any way.

                                                                                   26                Synchrony denies the allegations of this paragraph and denies that it
                                                                                   27 violated the TCPA in any way.

                                                                                   28

                                                                                                                                  -4-
                                                                                              DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                               Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 5 of 9




                                                                                    1                                     CLAIM FOR RELIEF
                                                                                    2                  The allegations of this paragraph constitute conclusions of law to which
                                                                                    3 no response is required. To the extent a response is required, Synchrony denies the

                                                                                    4 allegations of this paragraph, denies that it violated the TCPA in any way, and denies

                                                                                    5 the use of an ATDS as that or similar terms are defined by the TCPA.

                                                                                    6                  The allegations of this paragraph constitute conclusions of law to which
                                                                                    7 no response is required. To the extent a response is required, Synchrony denies the

                                                                                    8 allegations of this paragraph, denies that it violated the TCPA in any way, and denies

                                                                                    9 the use of an ATDS as that or similar terms are defined by the TCPA.

                                                                                   10                                    PRAYER FOR RELIEF
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            Synchrony denies the allegations in paragraph entitled “Prayer for Relief,” denies
                                                                                   12 that Synchrony violated the TCPA in any way, denies that Plaintiff suffered any
REED SMITH LLP




                                                                                   13 damages, denies that Plaintiff is entitled to the relief which Plaintiff seeks, and denies

                                                                                   14 that Plaintiff is entitled to any relief whatsoever from Synchrony.

                                                                                   15                                        JURY DEMAND
                                                                                   16            In response to the unnumbered paragraph entitled “Demand for Jury Trial,”
                                                                                   17 Synchrony states that this paragraph is a demand by the Plaintiff for a jury trial, to which

                                                                                   18 no response is required.

                                                                                   19                                           DEFENSES
                                                                                   20                                       FIRST DEFENSE
                                                                                   21                                          (Arbitration)2
                                                                                   22            Some or all of Plaintiff’s claims may be subject to arbitration in accordance with
                                                                                   23 the terms and conditions of the account and Synchrony reserves the right to compel

                                                                                   24 arbitration pursuant to the terms and conditions of the applicable contractual agreements

                                                                                   25 and/or account terms and conditions.

                                                                                   26

                                                                                   27
                                                                                        2
                                                                                            Pursuant to the Court’s Order Granting in Part and Denying in Part Plaintiff’s Motion
                                                                                   28 to Strike, the Court denied Plaintiff’s Motion as to this Defense. See ECF 37.

                                                                                                                                    -5-
                                                                                                  DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                            Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 6 of 9




                                                                                    1                                   SECOND DEFENSE
                                                                                    2                                       (Fault of Others)
                                                                                    3        Plaintiff provided consent, via contract and course of conduct, for Synchrony to
                                                                                    4 contact him as related to the Synchrony Credit Card accounts that Synchrony owned

                                                                                    5 and/or serviced. Plaintiff did not and cannot revoke consent. If Plaintiff suffered or

                                                                                    6 sustained any loss, injury, damage, or detriment, the same was directly and proximately

                                                                                    7 caused and contributed to by the breach, conduct, acts, omissions, activities,

                                                                                    8 carelessness, recklessness, negligence, and/or intentional misconduct or intervening

                                                                                    9 acts of others, including but not limited to Plaintiff, and not by Synchrony. See Fabian

                                                                                   10 v. LeMahieu, No. 4:19-cv-00054-YGR, 2020 U.S. Dist. LEXIS 109013, at *13 (N.D.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Cal. June 19, 2020); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044,

                                                                                   12 n.3 (9th Cir. 2017); and 47 U.S.C. § 227(b)(1)(A).
REED SMITH LLP




                                                                                   13

                                                                                   14                                     THIRD DEFENSE
                                                                                   15                                           (Waiver)
                                                                                   16        Plaintiff provided consent, via contract and course of conduct, for Synchrony to
                                                                                   17 contact him as related to the Synchrony Credit Card accounts that Synchrony owned

                                                                                   18 and/or serviced. Plaintiff did not and cannot revoke consent. Plaintiff provided consent

                                                                                   19 at the time he applied for credit card accounts that Synchrony now owns and/or services.

                                                                                   20 Plaintiff never revoked, either in writing or verbally, consent, either via letter, email, or

                                                                                   21 recorded telephone call. Plaintiff, by reason of his own actions and conduct, is barred

                                                                                   22 from recovery on the grounds that Plaintiff has waived whatever rights he may have

                                                                                   23 had to assert the claims alleged in the Complaint. See Van Patten v. Vertical Fitness

                                                                                   24 Grp., LLC, 847 F.3d 1037, 1044, n.3 (9th Cir. 2017); and 47 U.S.C. § 227(b)(1)(A).
                                                                                      //
                                                                                   25
                                                                                      //
                                                                                   26 //

                                                                                   27
                                                                                      //

                                                                                   28

                                                                                                                                   -6-
                                                                                               DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                            Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 7 of 9




                                                                                    1                                     FIFTH DEFENSE
                                                                                    2                                          (Estoppel)
                                                                                    3        Plaintiff provided consent, via contract and course of conduct, for Synchrony to
                                                                                    4 contact him as related to the Synchrony Credit Card accounts that Synchrony owned

                                                                                    5 and/or serviced. Plaintiff did not and cannot revoke consent. Plaintiff’s claims are

                                                                                    6 barred by the equitable doctrine of estoppel, as Plaintiff provided consent to Synchrony

                                                                                    7 for Synchrony to contact Plaintiff and Plaintiff could not and did not revoke this

                                                                                    8 consent. See Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044, n.3 (9th

                                                                                    9 Cir. 2017); and 47 U.S.C. § 227(b)(1)(A).

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                   SEVENTH DEFENSE
                                                                                   12                                        (Justification)
REED SMITH LLP




                                                                                   13        Plaintiff provided consent, via contract and course of conduct, for Synchrony to
                                                                                   14 contact him as related to the Synchrony Credit Card accounts that Synchrony owned

                                                                                   15 and/or serviced. Plaintiff did not and cannot revoke consent. Each and every act of

                                                                                   16 Synchrony complained of in this Complaint was justified, proper, legal, fair, and not

                                                                                   17 done in degradation of Plaintiff’s rights or legal interests. See Van Patten v. Vertical

                                                                                   18 Fitness Grp., LLC, 847 F.3d 1037, 1044, n.3 (9th Cir. 2017); and 47 U.S.C. §

                                                                                   19 227(b)(1)(A).

                                                                                   20

                                                                                   21                                     NINTH DEFENSE
                                                                                   22                                    (Good Faith Conduct)
                                                                                   23        Plaintiff provided consent, via contract and course of conduct, for Synchrony to
                                                                                   24 contact him as related to the Synchrony Credit Card accounts that Synchrony owned

                                                                                   25 and/or serviced.    Plaintiff provided consent at the time he applied for credit card
                                                                                   26 accounts that Synchrony now owns and/or services. Plaintiff never revoked, either in

                                                                                   27 writing or verbally, consent, either via letter, email, or recorded telephone call. Plaintiff

                                                                                   28 did not and cannot revoke consent. Synchrony at all times acted in good faith and in

                                                                                                                                   -7-
                                                                                               DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                                  Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 8 of 9




                                                                                    1 accordance with reasonable commercial standards, including but not limited to,

                                                                                    2 Plaintiff’s previously given consent and lack of revocation, thus precluding any

                                                                                    3 recovery by Plaintiff against Synchrony. See Facebook, Inc. v. Duguid, 141 S. Ct. 1163

                                                                                    4 (2021); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044, n. 3 (9th Cir.

                                                                                    5 2017); and 47 U.S.C. § 227(b)(1)(A)

                                                                                    6

                                                                                    7                                       TWELFTH DEFENSE
                                                                                    8                                (No Damages / Speculative Damages)3
                                                                                    9              Plaintiff suffered no actual damages and any damages claimed by Plaintiff in the
                                                                                   10 Complaint are speculative and, therefore, cannot be recovered.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12                                     THIRTEENTH DEFENSE
REED SMITH LLP




                                                                                   13                                    (Failure to Mitigate Damages)4
                                                                                   14              Plaintiff failed to take proper and reasonable steps to avoid, minimize, or mitigate
                                                                                   15 his alleged damages and, to the extent of such failure, the damages allegedly incurred

                                                                                   16 by Plaintiff, if any, should be reduced accordingly or eliminated entirely.

                                                                                   17

                                                                                   18                                      FIFTEENTH DEFENSE
                                                                                   19                                     (Set-off and/or Recoupment)
                                                                                   20              Synchrony owned and/or serviced multiple credit card accounts which Plaintiff
                                                                                   21 had with Synchrony, including but not limited to a PayPal-branded Synchrony credit

                                                                                   22 card account ending in 3124 and an eBay MasterCard-branded Synchrony credit card

                                                                                   23 account ending in 6495. These accounts are in default to varying degrees. Plaintiff’s

                                                                                   24 damages, if any, are barred to the extent Synchrony is entitled to set-off and/or

                                                                                   25 recoupment for amounts owed by Plaintiff to Synchrony. See Fabian, U.S. Dist. LEXIS

                                                                                   26 109013, at *15.

                                                                                   27
                                                                                        3
                                                                                   28
                                                                                            Id.
                                                                                        4
                                                                                            Id.
                                                                                                                                       -8-
                                                                                                    DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
                                                                                                  Case 4:21-cv-02713-YGR Document 41 Filed 08/20/21 Page 9 of 9




                                                                                    1                                   SEVENTEENTH DEFENSE
                                                                                    2                                      (Consent / irrevocability)5
                                                                                    3              Plaintiff’s claims are barred because Plaintiff gave his prior express consent to
                                                                                    4 receive calls as part of his credit card agreement. Plaintiff cannot unilaterally revoke

                                                                                    5 his consent to receive calls to his cellular telephone with an automated dialing system

                                                                                    6 or prerecorded voice, which he provided in her contract with Synchrony. See Van

                                                                                    7 Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044, n.3 (9th Cir. 2017); and 47

                                                                                    8 U.S.C. § 227(b)(1)(A); See also Reyes v. Lincoln Automotive Financial Services, 861

                                                                                    9 F.3d 51 (2d Cir. 2017) (regarding irrevocability of consent.)

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              WHEREFORE, Synchrony requests judgment against Plaintiff dismissing the
                                                                                   12 Complaint with prejudice, and awarding costs of suit, including attorneys’ fees, and all
REED SMITH LLP




                                                                                   13 other relief this Court may deem just and equitable.

                                                                                   14
                                                                                        DATED: August 20, 2021                     REED SMITH LLP
                                                                                   15

                                                                                   16
                                                                                                                                   By: /s/ Steven P. Warner
                                                                                   17                                                  Steven P. Warner
                                                                                                                                       Attorneys for Defendant
                                                                                   18                                                  SYNCHRONY BANK
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28   5
                                                                                            Id.
                                                                                                                                      -9-
                                                                                                    DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES
